DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on 12/28/2018. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/26/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
Claims 1-15 are pending in this application.  

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The Prior Art fails to disclose the following combination of limitations:
computing a distance between each of the plurality of degraded speech features and a plurality of clean features comprised in a features database to obtain a set of matched clean speech features for each of the plurality of degraded speech features, wherein the step of computing a distance is based on at least a subset of one or more degraded speech features from the plurality of degraded speech features comprised in one or more spectral bins having amplitudes above a pre-defined threshold pertaining to the input speech signal; dynamically selecting one or more clean speech features from the set of matched clean speech features based on a pre-defined threshold and the computed distance to obtain a selected clean speech features set.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner Notes
The Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully considers the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or as disclosed by the Examiner. 

“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Should e-mail communication be desired, the Examiner can be reached at Edwin.Leland@USPTO.gov

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dev et al. (Non-Patent Literature “Robust Features for Noisy Speech Recognition using MFCC Computation from Magnitude Spectrum of Higher Order Autocorrelation Coefficients”, listed in IDS dated 12/26/2019) adapts MFCC features to adjust for a noisy environment in order to improve speech recognition results. Borgstrom (U.S. Patent Application Publication 2017/0316790, listed in IDS dated 12/26/2019) compensates for a noisy environment by estimating clean features through projection of the noisy features on a manifold.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN S LELAND III whose telephone number is (571)270-5678.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/EDWIN S LELAND III/Primary Examiner, Art Unit 2677